Citation Nr: 1621544	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic disorder (PTSD).

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969 with service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the enumerated issues on appeal.

An appealed issue for service connection for a heart disorder was granted by the RO in a March 2011 rating decision, and the Veteran has not appealed the assigned rating or effective date for this issue.  Therefore this issue is no longer on appeal.  

The Veteran presented testimony at a Board hearing in February 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for PTSD and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

No eye disorder has been shown to have been manifested as a result of the Veteran's period of active service.  Refractive errors are developmental disorders of the eye, and service connection is, by regulation, precluded for such disorders.



CONCLUSION OF LAW

The criteria for establishing service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2007 letter, sent prior to the June 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate an increased rating claim, of his and VA's respective responsibilities in obtaining such evidence and information, and of the process by which disability ratings and effective dates are assigned. 

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  Social Security records have been confirmed to be unavailable per a letter from the Social Security Administration (SSA) entered into VBMS 2/22/10.  Other SSA records pertain to the Veteran's son.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  Additionally, he was afforded VA examination in October 2014 to address the etiology of his eye disorders, the reports of which are responsive to the questions posed and therefore adequate for adjudication purposes. 

During the February 2016 BVA hearing, the undersigned Veterans Law Judge identified the issues on appeal, and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Among this evidence, the Veteran cited some private records pertaining to his eyes and it was agreed to hold the record open for 60 days from the date of the hearing.  The 60 days have passed but the records were not submitted by the Veteran.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran testified that he has a disability that involves the eyes that he attributes to dust, smoke, and fumes from vehicles he rode behind in service, and also after firefights took place.  Transcript pages 9-10.  He denied any post service treatment for eye problems other than at work.  He indicated that he would attempt to obtain records from work about his eyes but did not submit them after the record was held open for 60 days.  Transcript at pages 10-11.  

The Board notes that the service treatment records reflect that on entrance examination in July 1967 he had vision of 20/30 in both eyes but otherwise normal eyes with a summary of defects noted to include refractive error.  The accompanying report of medical history revealed that he denied eye trouble but wore glasses.  The service treatment records confirmed that he was prescribed corrective lenses in a November 1967 ophthalmologic consult with no other significant findings.  He was also noted to be prescribed glasses in service with no clear dates given.  No evidence of eye problems or injuries aside from the examinations and prescriptions for glasses was shown.  On separation examination in October 1969, he again had normal eyes with 20/20 vision noted and the report of medical history was unchanged from that given on entry.  See 62 pages STRS in VBMS at pages 4-6, 15-17, 33, 52, 54, 57.  

Post-service treatment records primarily address medical issues other than eye problems, although a February 2010 document noted the Veteran's reports of being sensitive to bright light.  See 31 page document of VA records (Medical Treatment Records--Gov't) entered into VBMS 5/17/10 at page 11.  Of note a September 2012 diabetic eye examination was noted to be normal, although he was noted to wear glasses.  See 114 pages Biloxi CAPRI entered into VBMS 9/9/14 at pages 68. 77.  

In October 2014 the Veteran underwent an eye examination in which the examiner reviewed the claims in conjunction with the examination.  He was noted to have never been diagnosed with any other eye conditions other than congenital or developmental errors of refraction.  On examination his visual acuity was noted to be uncorrected near vision 20/40 for both eyes and uncorrected distant vision 20/50 both eyes.  His corrected vision was 20/40 or better for near and distant vision in both eyes.  There were no other abnormal findings noted visually or otherwise structurally in either eye.  The examiner noted that there was no diabetic retinopathy or ocular damage done to both eyes due to or aggravated by diabetes.  

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown  8Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.  In short, the evidence does not reflect any aggravation.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for vision problems to the extent claimed as refractive error or presbyopia, must be denied. 

With respect to direct service connection for an eye disorder other than refractive error, a review of the available service treatment record and post service records fails to demonstrate any diagnosis of a chronic eye disorder.  As such, the Board finds that the preponderance of the competent medical evidence demonstrates that the Veteran does not have a diagnosis of an eye disorder for which service connection is available.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Given the lack of a current diagnosis, other than one that is considered congenital, service connection cannot be awarded.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a bilateral eye disorder is denied.


REMAND

With respect to the Veteran's claimed disorders of PTSD and erectile dysfunction, further development is indicated.  The Board notes that the RO initially denied the PTSD claim on the basis of there being no diagnosis.  However PTSD is shown in VA treatment records from 2008 to 2014, with a diagnosis of PTSD made in March 2008, See 62 page document of VA records (Medical Treatment Records--Gov't) entered into VBMS  9/11/09 at page 51, 55-59.  More recently he was in a PTSD recovery group and received other treatment for a diagnosed PTSD.  See 114 pages Biloxi CAPRI entered into VBMS 9/9/14 at pages 1, 7, 96, 113-114.  In regards to stressors he is noted to have served in Vietnam from April 1968 to April 1969 with duties as a Scout Observer and Assistant Scout Leader with A Troop 1st Squadron, 10th Cavalry, 4th Infantry.  See 62 pages STRS at page 61.  

Regarding his claimed stressors, they include a VA Form 21-0871 statement in support of claim submitted in December 2014, accompanied by two written statements submitted the same date that detail several stressors.  In these statements he described an incident that occurred around June 1968 when the enemy fired at his convoy, killing a gunner inside his APC.  He also described an incident when he was an observer doing reconnaissance at the time the Viet Cong launched the TET Offensive and he observed them attacking mountain villages and killing some of the villagers.  He also described being in the field constantly and lying awake at night listening to jungle sounds and hoping that the Viet Cong would not happen to find them.  This appears to be a situation subject to the VA regulation regarding the in-service stressor of "fear of hostile military or terrorist activity," 38 C.F.R. § 3.304(f)(3).  His hearing testimony further alleges having spent much time in the jungle with varied engagements with the enemy.  Transcript at page 3.  Consequently, regarding the incidents involving the claimed individual killed in his presence in June 1968 and his witnessing the TET offensive, in light of his MOS shown in the service department records and the stressor based on fear of hostile/terrorist activity a VA examination and opinion are warranted regardless of the outcome of the stressor development.

Additionally, the Board notes that regarding the erectile dysfunction claim, this has been alleged to be secondary to psychiatric medications, and additionally to his heart disorder and diabetes as it was noted that he was taking medications for these disorders as well.  The Veteran also posited the theory that he may have this disorder directly from service due to being given "Salt Peter" in service.  His testimony was unclear as to whether his ED began before his heart and diabetes diagnoses.  See Transcript at pages 13-16.  Consequently, the Board finds that a VA examination and opinion are warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a mental health examination and forward the claims file to the examiner to address the following:  

a.) Is PTSD at least as likely as not related to any reported stressor?  If so, specify the stressor.

b.) Is the Veteran's report of having spent time in the jungle in Vietnam anticipating possible night attacks by the Vietcong while in his MOS of Scout Observer and Assistant Scout Leader in Vietnam reasonably classified as fear of military or terrorist activity? If so, is his PTSD at least as likely as not related to that fear?  

c.) If the Veteran has any other mental health diagnosis, is that diagnosis at least as likely as not related to service?  

The examiner should consider all evidence and provide rationale for the opinion. If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.  

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of his erectile dysfunction.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:  

Whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction began during or is causally related to service, to include whether it was caused, or aggravated by, his service connected diabetes mellitus, heart disorder (to include medications taken to treat these disorders).  Additionally the examiner should provide an opinion as to whether the erectile dysfunction was caused or aggravated by any medications used to treat his psychiatric disorder(s).  

The examiner should provide reasons for these opinions. He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.   

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted. If the claims remain denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


